Citation Nr: 9904606	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-28 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected postoperative residuals, meniscectomy, 
right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1965 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied an 
increased disability evaluation in excess of 10 percent for 
the appellant's service-connected postoperative residuals, 
meniscectomy, right knee.


REMAND

The veteran contends, in essence, that his service-connected 
postoperative residuals, meniscectomy, right knee, warrants a 
disability evaluation in excess of the currently assigned 10 
percent.  Specifically, the veteran alleges that his right 
knee disorder causes pain, swelling, instability and a 
reduced range of motion.

The VA has a duty to assist the veteran once his claim is 
found to be well grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
The veteran's claim for an increased disability rating in 
this case is shown to be well grounded, but the duty to 
assist him in its development have not yet been fulfilled.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(where a veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well grounded claim for an 
increased rating).

The veteran's most recent VA examination for joints, 
conducted in July 1996, indicated that the service-connected 
right knee disorder was manifested by no joint swelling, no 
evidence of joint instability, X-ray evidence of arthritis 
and a range of motion from 0 degrees extension to 140 degrees 
flexion.  A subsequent treatment report from the veteran's 
private physician, dated November 1997, noted that "[h]is 
knee is swollen, unstable and causes pain, especially with 
excessive use."  

In his written brief presentation, dated January 1999, the 
veteran's representative argues that the July 1996 VA 
examination report fails to adequately address the veteran's 
limitation of motion due to pain.  The veteran's 
representative also argues that the RO has failed to consider 
whether a separate rating for arthritis is warranted for the 
veteran's service-connected postoperative residuals, 
meniscectomy, right knee, pursuant to VAOPGCPREC 9-98.  The 
Board notes that it has not been determined by the RO whether 
arthritis is a residual of the service-connected meniscectomy 
of the right knee.  An assessment shown on a VA outpatient 
treatment report dated in August 1997 refers to degenerative 
joint disease of both knees, right greater than left.  There 
is no separate X-ray report of record.  However, because the 
presence of arthritis, if due to the service connected 
meniscectomy, might affect the rating of the disability, the 
Board finds this issue to be intertwined with the issue of 
entitlement to an increased evaluation.

The United States Court of Veterans Appeals (Court) has held 
that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).  After reviewing the evidence of record in this 
case, the Board concludes that an additional examination of 
the veteran's service-connected postoperative residuals, 
meniscectomy, right knee, is required to properly evaluate 
this disability.

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing and by 
scheduling the veteran for another VA disability compensation 
examination.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his right knee disorder 
during the course of this appeal.  After 
obtaining any necessary authorizations, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran, which have not been previously 
secured. 

2.  The RO should schedule the veteran 
for the appropriate VA examination to 
determine the severity of the veteran's 
service-connected chondromalacia patella 
of the right knee.  The claims folder and 
a copy of this remand must be made 
available and reviewed by the examiner 
prior to the examination.  All tests, 
which the examiner deems necessary, 
should be conducted, and, in particular, 
X-ray studies of both knees should be 
performed and the report of such 
associated with the claims folder.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of right 
knee pathology, including arthritis, 
found to be present.  The orthopedist 
should provide complete rationale for all 
conclusions reached.  The examiner is 
specifically directed to the following 
areas:

a.  Pain on Motion/Functional Loss.  
The examiner should provide complete 
and detailed discussion with respect 
to any weakness; instability; 
effusion; fatigability; 
incoordination; restricted movement; 
or pain on motion.  The examiner 
should provide a description of the 
effect, if any, of the veteran's 
pain on the function and movement of 
his right knee.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see 
38 C.F.R. § 4.40 (1996) (functional 
loss may be due to pain, supported 
by adequate pathology).  

b.  Range of Motion.  The examiner 
should expressly provide the ranges 
of motion of the right knee, 
expressed in degrees.  The examiner 
should also indicate the normal 
range of motion for the areas tested 
and how the veteran's range of 
motion deviates from these norms.

c.  Use of Brace.  The examiner 
should specify if the veteran wears 
a knee brace and why such a brace is 
necessary, if present. 

d.  Scars. The examiner should note 
whether any scars are present in the 
veteran's right knee area.  If so, 
the examination report should 
describe the scar (location and 
size) and indicate whether it is 
tender or painful on object 
demonstration and/or whether the 
scar interferes with the normal 
function of the left lower 
extremity.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). 


4.  After completion of the above, the RO 
should consider the appellant's claim 
that arthritis of the right knee, if 
present, is a result of, or a part of, 
the veteran's service-connected right 
knee disorder.

5.  The RO should readjudicate the issue 
of entitlement to an increased rating for 
the service-connected postoperative 
residuals, meniscectomy, right knee.  If 
appropriate, consideration should be 
given as to whether arthritis of the 
right knee is service connected and, if 
so, the RO's attention is directed to the 
representative's suggestion that the 
provisions of VAOPGCPREC 9-98 are 
applicable.

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of the REMAND is to 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


